UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21861 AMERICAN CENTURY GROWTH FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 4-30-2011 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Legacy Focused Large Cap Fund April 30, 2011 Legacy Focused Large Cap – Schedule of Investments APRIL 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS—100.1% AEROSPACE & DEFENSE—3.6% United Technologies Corp. $ 330,640 AUTO COMPONENTS—3.8% Johnson Controls, Inc. BEVERAGES—3.2% Coca-Cola Co. (The) CAPITAL MARKETS—3.2% Ameriprise Financial, Inc. CHEMICALS—4.0% PPG Industries, Inc. COMPUTERS & PERIPHERALS—3.4% Apple, Inc.(1) DIVERSIFIED TELECOMMUNICATION SERVICES—3.3% Telecomunicacoes de Sao Paulo SA ADR ELECTRICAL EQUIPMENT—0.2% Polypore International, Inc.(1) FOOD & STAPLES RETAILING—7.2% Walgreen Co. Wal-Mart Stores, Inc. HEALTH CARE PROVIDERS & SERVICES—6.7% Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—3.3% McDonald's Corp. INSURANCE—4.4% ACE Ltd. Arthur J. Gallagher & Co. INTERNET SOFTWARE & SERVICES—3.7% Baidu, Inc. ADR(1) IT SERVICES—3.9% International Business Machines Corp. MACHINERY—3.7% Cummins, Inc. MEDIA—3.3% Omnicom Group, Inc. METALS & MINING—4.0% Freeport-McMoRan Copper & Gold, Inc. OIL, GAS & CONSUMABLE FUELS—15.4% Chevron Corp. Enterprise Products Partners LP NuStar Energy LP Williams Cos., Inc. (The) PHARMACEUTICALS—5.6% Eli Lilly & Co. Legacy Focused Large Cap – Schedule of Investments APRIL 30, 2011 (UNAUDITED) Shares Value Novo Nordisk A/S ADR $ 306,118 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—6.9% Analog Devices, Inc. Applied Materials, Inc. SPECIALTY RETAIL—3.7% AutoZone, Inc.(1) TOBACCO—3.6% Lorillard, Inc. TOTAL COMMON STOCKS (Cost $7,759,669) TEMPORARY CASH INVESTMENTS — 0.2% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares (Cost $20,159) TOTAL INVESTMENT SECURITIES—100.3% (Cost $7,779,828) OTHER ASSETS AND LIABILITIES — (0.3)% TOTAL NET ASSETS — 100.0% Geographic Diversification (as a% of net assets) United States % People's Republic of China % Denmark % Switzerland % Brazil % Cash and Equivalents* )% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Legacy Focused Large Cap – Schedule of Investments APRIL 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; •Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or •Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Temporary Cash Investments – – Total Value of Investment Securities – – Legacy Focused Large Cap – Schedule of Investments APRIL 30, 2011 (UNAUDITED) 3. Federal Tax Information As of April 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Legacy Large Cap Fund April 30, 2011 Legacy Large Cap – Schedule of Investments APRIL 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS—100.2% AEROSPACE & DEFENSE—4.1% Lockheed Martin Corp. Raytheon Co. AIR FREIGHT & LOGISTICS—2.1% C.H. Robinson Worldwide, Inc. AUTO COMPONENTS—1.0% Johnson Controls, Inc. BEVERAGES—2.2% Coca-Cola Co. (The) CHEMICALS—4.6% E.I. du Pont de Nemours & Co. PPG Industries, Inc. COMMUNICATIONS EQUIPMENT—1.5% Motorola Solutions, Inc.(1) COMPUTERS & PERIPHERALS—3.1% Apple, Inc.(1) DIVERSIFIED TELECOMMUNICATION SERVICES—2.1% Telecomunicacoes de Sao Paulo SA ADR ELECTRIC UTILITIES—0.1% Northeast Utilities ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—2.6% TE Connectivity Ltd. FOOD & STAPLES RETAILING—6.6% Costco Wholesale Corp. Walgreen Co. Wal-Mart Stores, Inc. GAS UTILITIES—1.4% UGI Corp. HEALTH CARE EQUIPMENT & SUPPLIES—2.2% Becton, Dickinson & Co. HEALTH CARE PROVIDERS & SERVICES—7.7% Cardinal Health, Inc. McKesson Corp. UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—2.5% McDonald's Corp. Yum! Brands, Inc. INSURANCE—4.4% Chubb Corp. (The) Travelers Cos., Inc. (The) IT SERVICES—6.4% Automatic Data Processing, Inc. Legacy Large Cap – Schedule of Investments APRIL 30, 2011 (UNAUDITED) Shares Value Infosys Technologies Ltd. ADR International Business Machines Corp. MACHINERY—3.1% Dover Corp. MEDIA—1.4% Omnicom Group, Inc. METALS & MINING—4.0% Freeport-McMoRan Copper & Gold, Inc. Rio Tinto plc ADR MULTILINE RETAIL—0.2% Kohl's Corp. OFFICE ELECTRONICS(2) Canon, Inc. ADR 56 OIL, GAS & CONSUMABLE FUELS—8.2% Chevron Corp. ConocoPhillips Exxon Mobil Corp. NuStar Energy LP PHARMACEUTICALS—4.6% AstraZeneca plc ADR Eli Lilly & Co. Novo Nordisk A/S ADR ROAD & RAIL—2.8% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—9.4% Analog Devices, Inc. ASML Holding NV New York Shares, Class G Microchip Technology, Inc. Taiwan Semiconductor Manufacturing Co. Ltd. ADR Texas Instruments, Inc. SOFTWARE—2.5% Oracle Corp. SPECIALTY RETAIL—2.3% AutoZone, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS—2.0% Coach, Inc. TOBACCO—4.4% Lorillard, Inc. Reynolds American, Inc. WIRELESS TELECOMMUNICATION SERVICES—0.7% NTT DOCOMO, Inc. ADR TOTAL COMMON STOCKS (Cost $5,652,766) Legacy Large Cap – Schedule of Investments APRIL 30, 2011 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 0.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares (Cost $25,031) TOTAL INVESTMENT SECURITIES—100.5% (Cost $5,677,797) OTHER ASSETS AND LIABILITIES — (0.5)% TOTAL NET ASSETS — 100.0% Geographic Diversification (as a% of net assets) United States % Switzerland % Denmark % Taiwan (Republic of China) % Brazil % India % United Kingdom % Netherlands % Japan % Cash and Equivalents* )% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Categoryis less than 0.05% of total net assets. Legacy Large Cap – Schedule of Investments APRIL 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Temporary Cash Investments – – Total Value of Investment Securities – – Legacy Large Cap – Schedule of Investments APRIL 30, 2011 (UNAUDITED) 3. Federal Tax Information As of April 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Legacy Multi Cap Fund April 30, 2011 Legacy Multi Cap – Schedule of Investments APRIL 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.8% AEROSPACE & DEFENSE—2.0% Lockheed Martin Corp. Raytheon Co. AIR FREIGHT & LOGISTICS—2.0% C.H. Robinson Worldwide, Inc. United Parcel Service, Inc., Class B AIRLINES—0.8% United Continental Holdings, Inc.(1) AUTO COMPONENTS—1.0% Magna International, Inc. AUTOMOBILES—0.9% Honda Motor Co. Ltd. ADR BEVERAGES—2.0% Coca-Cola Co. (The) PepsiCo, Inc. CHEMICALS—1.0% Ecolab, Inc. COMMERCIAL SERVICES & SUPPLIES—1.0% Pitney Bowes, Inc. CONTAINERS & PACKAGING—1.1% Ball Corp. DISTRIBUTORS—1.0% Genuine Parts Co. DIVERSIFIED TELECOMMUNICATION SERVICES—1.1% Telecomunicacoes de Sao Paulo SA ADR ELECTRIC UTILITIES—1.7% Northeast Utilities Pinnacle West Capital Corp. UniSource Energy Corp. 77 ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.2% Hitachi Ltd. ADR FOOD & STAPLES RETAILING—6.1% Costco Wholesale Corp. Kroger Co. (The) Safeway, Inc. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—4.8% B&G Foods, Inc. Hormel Foods Corp. McCormick & Co., Inc. Unilever plc ADR Legacy Multi Cap – Schedule of Investments APRIL 30, 2011 (UNAUDITED) Shares Value GAS UTILITIES—2.8% Atmos Energy Corp. ONEOK, Inc. UGI Corp. HEALTH CARE EQUIPMENT & SUPPLIES—1.0% Immucor, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—6.8% AmerisourceBergen Corp. Cardinal Health, Inc. Humana, Inc.(1) LifePoint Hospitals, Inc.(1) Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—2.0% Cracker Barrel Old Country Store, Inc. McDonald's Corp. INDUSTRIAL CONGLOMERATES—1.0% General Electric Co. INSURANCE—9.3% Aflac, Inc. Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Arthur J. Gallagher & Co. Endurance Specialty Holdings Ltd. Infinity Property & Casualty Corp. 13 Montpelier Re Holdings Ltd. Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. Safety Insurance Group, Inc. Torchmark Corp. INTERNET SOFTWARE & SERVICES—0.8% j2 Global Communications, Inc.(1) IT SERVICES—2.1% International Business Machines Corp. ManTech International Corp., Class A(1) MACHINERY—2.3% Dover Corp. Navistar International Corp.(1) MEDIA—4.1% Charter Communications, Inc., Class A(1) John Wiley & Sons, Inc., Class A Washington Post Co. (The), Class B METALS & MINING—0.9% Freeport-McMoRan Copper & Gold, Inc. Legacy Multi Cap – Schedule of Investments APRIL 30, 2011 (UNAUDITED) Shares Value MULTILINE RETAIL—1.0% Kohl's Corp. MULTI-UTILITIES—2.2% CenterPoint Energy, Inc. OFFICE ELECTRONICS—0.4% Canon, Inc. ADR OIL, GAS & CONSUMABLE FUELS—12.4% Calumet Specialty Products Partners LP Chevron Corp. Energy Transfer Partners LP Enterprise Products Partners LP Genesis Energy, LP Holly Energy Partners LP NuStar Energy LP Sunoco Logistics Partners LP Targa Resources Partners LP TC PipeLines LP TransMontaigne Partners LP Ultrapar Participacoes SA ADR PHARMACEUTICALS—4.9% Abbott Laboratories AstraZeneca plc ADR Eli Lilly & Co. Novo Nordisk A/S ADR Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.4% Piedmont Office Realty Trust, Inc., Class A Rayonier, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—5.2% Analog Devices, Inc. Intel Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. Taiwan Semiconductor Manufacturing Co. Ltd. ADR Xilinx, Inc. SOFTWARE—4.0% BMC Software, Inc.(1) Cerner Corp.(1) Monotype Imaging Holdings, Inc.(1) Solera Holdings, Inc. SPECIALTY RETAIL—3.4% Aeropostale, Inc.(1) AutoZone, Inc.(1) PetSmart, Inc. TOBACCO—1.1% Lorillard, Inc. Legacy Multi Cap – Schedule of Investments APRIL 30, 2011 (UNAUDITED) Shares Value WIRELESS TELECOMMUNICATION SERVICES—3.0% NTT DOCOMO, Inc. ADR Telephone & Data Systems, Inc. United States Cellular Corp.(1) TOTAL INVESTMENT SECURITIES—99.8% (Cost $8,443,115) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% Geographic Diversification (as a% of net assets) United States % Japan % Bermuda % United Kingdom % Brazil % Taiwan (Republic of China) % Denmark % Canada % Switzerland % Other assets and liabilities % Notes to Schedule of Investments ADR - American Depositary Receipt (1)Non-income producing. Legacy Multi Cap – Schedule of Investments APRIL 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; •Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or •Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Legacy Multi Cap – Schedule of Investments APRIL 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Total Value of Investment Securities – – 3. Federal Tax Information As of April 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY GROWTH FUNDS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: June 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: June 27, 2011 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: June 27, 2011
